Citation Nr: 0125089	
Decision Date: 10/23/01    Archive Date: 10/29/01	

DOCKET NO.  99-20 402	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an initial compensable evaluation for the 
residuals of a gunshot wound to the right diaphragm, with rib 
fracture and right lung pneumothorax.

3.  Entitlement to an initial compensable evaluation for the 
residuals of a gunshot wound to the liver, with liver 
laceration.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970, with service in the Republic of Vietnam from 
May 15th to July 31st, 1969.  According to information of 
record, the veteran's military occupational specialty was 
that of light weapons infantryman.  Awards and commendations 
given the veteran include the Combat Infantryman's Badge, the 
Army Commendation Medal, the Bronze Star Medal and the Purple 
Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 1997 and December 1998 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

For reasons which will become apparent, the issues of 
entitlement to increased evaluations for the service-
connected residuals of gunshot wounds to the right abdominal 
musculature and right thoracic spine will be the subjects of 
the REMAND portion of this decision.  



FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is as likely 
as not the result of some incident or incidents of his period 
of active military service.  

2.  The veteran's service-connected residuals of a gunshot 
wound to the right diaphragm with rib fracture and right lung 
pneumothorax is currently productive of no more than a slight 
impairment of Muscle Group XXI (thoracic muscle group), with 
essentially normal pulmonary function.  

3.  The veteran's service-connected gunshot wound to the 
liver with liver laceration is, at present, essentially 
asymptomatic, with no evidence of liver function 
abnormalities.  


CONCLUSIONS OF LAW

1.  Chronic post-traumatic stress disorder was incurred in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.304(f) (2000).  

2.  A compensable evaluation for the residuals of a gunshot 
wound to the right diaphragm with rib fracture and right lung 
pneumothorax is not warranted.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2001); 38 C.F.R. Part 4, Code 5321-6843 (2000).  

3.  A compensable evaluation for the residuals of a gunshot 
wound to the liver with liver laceration is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, Code 7311 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of chronic 
post-traumatic stress disorder.  

At the time of a period of service hospitalization during the 
months of August and September 1969, it was noted that, in 
mid-July 1969, the veteran had received an AK-47 wound to his 
right chest, resulting in a pulmonary contusion, 
pneumothorax, laceration of the right hemidiaphragm, and 
laceration of the liver.  The veteran's liver wound had 
reportedly been drained, and his diaphragmatic tear repaired.  
On physical examination at the time of admission, there was 
noted a healing, right posterior thoracic wound.  
Additionally noted were decreased breath sounds, with poor 
excursion at the right lung base.  The veteran's heart 
displayed a regular sinus rhythm without thrills or murmurs, 
though sinus tachycardia was present.  The veteran's abdomen 
displayed a healed midline wound, in addition to a 
granulating right upper quadrant drain site.  At the time of 
evaluation, there was some evidence of tenderness inferior to 
the aforementioned drain site.  The remainder of the 
veteran's physical examination was within normal limits.  
During the veteran's hospitalization, he underwent pulmonary 
function testing, which revealed a mild loss of a 
ventilatable lung.  The pertinent diagnoses were gunshot 
wound of the abdomen, with no nerve or artery involvement; 
gunshot wound to the chest, with no nerve or artery 
involvement; laceration of the liver and diaphragm, secondary 
to the aforementioned gunshot wound of the abdomen; and right 
pneumothorax, secondary to the aforementioned gunshot wound 
to the chest.  

At the time of the veteran's service separation examination 
in November 1970, there was noted a wound over the right 
lower back, with pressure to palpation, as well as an old 
post-gunshot surgical wound, accompanied by a midline scar.  
The pertinent diagnosis was Republic of Vietnam gunshot 
wound, incurred in July 1969, with current evidence of 
dyspnea on exertion, chest and back pain, intolerance to 
greasy foods, and post rib fracture.  

In December 1997, a VA medical examination was accomplished.  
At the time of examination, the veteran denied any muscle 
problems "per se."  Reportedly, at the time of the veteran's 
inservice injury, there was no joint involvement, nor was any 
significant muscle group severed or damaged on a permanent 
basis.  

On physical examination, it was noted that the bullet 
involved in the veteran's inservice injury had entered the 
right midlower lung area posteriorly, fracturing a rib, and 
causing a traumatic hemopneumothorax.  Reportedly, the bullet 
lacerated the veteran's liver as it exited his right lower 
abdomen.  At the time of examination, there were present 
several symptomatic scars, as well as several asymptomatic 
scars from the veteran's initial wound and subsequent 
surgery.  There was a full abdominal midline scar, the result 
of an exploratory laparotomy, as well as a scar from a 
Penrose tube drain following repair of the veteran's liver 
laceration.  There was a scar in the right lateral abdomen 
from removal of a bullet fragment, and chest scars from the 
veteran's wounds and chest tube placement.  All scars were 
well healed and nonsymptomatic, with the exception of a 
posterior chest wall scar at the bullet entry point, and a 
right lateral lower abdominal scar resulting from fragment 
removal, which was bound to underlying tissue, and quite 
tender to manipulate.  The veteran's abdomen was otherwise 
nontender.  Radiographic studies of the veteran's abdomen 
were consistent with previous abdominal surgery, 
characterized by radiopaque sutures along the perimedian 
incision, as well as calcified rib cartilage versus a 
calcified hematoma overlying the right lobe of the liver.  
Radiographic studies of the veteran's chest were suggestive 
of a previous granulomatous infection of the lungs, with no 
evidence of acute cardiovascular or pulmonary disease.  Given 
the veteran's past history of elevated liver function 
studies, a chemistry panel was initiated, which initially 
yielded a low potassium level.  Repeated potassium tests 
conducted shortly thereafter, however, showed a potassium 
level at "midnormal."  The pertinent diagnoses were status 
post gunshot wounds in Vietnam, with symptomatic scars; 
status post hemopneumothorax, healed; and status post 
lacerated liver secondary to the veteran's gunshot wounds.  

A the time of a VA social and industrial survey in December 
1997, the veteran stated that he had never received 
counseling, or participated in psychiatric treatment.  
Additionally noted was that the veteran had undergone no 
hospitalizations, and had never been connected with any 
Veterans Centers for assistance.  The veteran stated that, in 
the past, he had experienced "dreams of combat," but was 
unsure as to whether he currently experienced such dreams.  
While he "used to have nightmares" when first discharged, 
these nightmares now only occurred "once in a while."  

In January 1998, a VA psychiatric examination was 
accomplished.  At the time of examination, the veteran denied 
"putting in" for service connection for any psychiatric 
disability.  The veteran stated that, while in Vietnam, he 
was wounded, suffering a gunshot wound to the chest with 
pneumothorax.  When further questioned, the veteran stated 
that he currently experienced "no residual negative effects" 
from the gunshot wound which he received in combat.  

The veteran stated that he had been employed ever since 
leaving the military, and had been working since 1990 as a 
state-certified driving instructor for school buses.  
According to the veteran, he was married, with two male 
children who were out of the home, and themselves married.  
When questioned, the veteran stated that he experienced "no 
difficulty" sustaining work due to physical or psychological 
reasons.  The veteran denied subjective psychiatric 
complaints, and stated that he did not suffer from intrusive 
thoughts of Vietnam, anxiety, or depression.  He additionally 
stated that he had never been treated for mental disorders, 
and did not suffer from insomnia, or any other "features of 
post-traumatic stress disorder."  

On mental status examination, the veteran was friendly, 
relaxed, and cooperative, with good eye contact.  His 
psychomotor state was relaxed, and his speech was logically 
associated, as well as normal in rate, flow, and intonation.  
The veteran's affect was appropriate to his thought content, 
and there was no evidence of depression or suicidal ideation.  
Nor was there any sign of hallucinations, delusions, ideas of 
reference, or thought disorders.  At the time of evaluation, 
the veteran was oriented in all three spheres.  His memory 
was intact, and his reasoning was abstract.  The veteran's 
ability to perform arithmetic calculations was appropriate to 
his level of education, and he exhibited psychological 
insight into the behavioral dynamics of others.  In the 
opinion of the examiner, the veteran did not appear to have 
any mental disorder.  Further noted was that the veteran was 
"very cooperative," as well as an open historian regarding 
any possible psychiatric sequelae from his military service.  

At the time of a VA Agent Orange protocol examination in 
March 1999, the veteran's history and complaints were 
recounted.  A physical examination conducted at that time 
showed the veteran to be moderately obese, with lungs which 
were clear to percussion and auscultation.  Heart sounds were 
normal, without murmur, gallop, or rub, and there was no 
evidence of any abdominal mass or hepatosplenomegaly.  
Examination of the veteran's skin showed evidence of old 
gunshot wound scars in the mid and lower chest, with exit 
scars in the anterior upper right abdomen.  There was a 
midline abdominal surgical scar secondary to exploratory 
surgery for the veteran's gunshot wounds and liver laceration 
repair.  All scars were well healed, though the posterior 
chest scar and anterior abdominal scars were somewhat painful 
and bound to the underlying tissue.  According to the 
veteran, this resulted in some pain with certain motions.  
The pertinent diagnosis was symptomatic gunshot wound scars 
from combat.  

On VA fee-basis orthopedic examination in mid-January 2000, 
the veteran complained of problems in the area of his midback 
on the right side, and along his rib cage.  The veteran 
complained of a dull ache which was present "all the time," 
as well as a sharp pain on reaching, coughing, or sneezing.  
According to the veteran, this pain occurred several times a 
week, but "settled down" in a few minutes.  Reportedly, this 
pain was present in the veteran's right posterior thoracic 
and chest area.  

On physical examination, there was a healed, 2-inch scar 
approximately 3 inches from the midline on the veteran's 
right posterior chest, and about at the level of the 10th 
thoracic vertebral body and ribs.  Sensory examination with 
pinwheel revealed increased sensitivity in the vicinity of 
the scar, specifically, medial to the scar, below the scar, 
and somewhat lateral to the scar in a relatively thin band.  
The pertinent diagnoses noted were gunshot wound to the right 
chest wall, with cutaneous sensitivity adjacent to the 
posterior chest scar, and a healed 10th rib fracture; and 
multilevel degenerative disc disease in the low thoracic 
area.  

On subsequent VA fee-basis internal medical examination, 
likewise conducted in mid-January 2000, the veteran gave a 
history of a gunshot wound to his chest and abdomen.  
According to the veteran, the scars associated with this 
wound "now hurt."  When further questioned, the veteran 
stated that he experienced pain on taking a deep breath, and, 
due to sharp pain, occasionally became short of breath, but 
had no physical limitation due to his prior pneumothorax.  
The veteran denied any history of recurrent pneumonia or 
bronchitis, and similarly denied problems with cough, 
expectoration, hemoptysis, or wheezing.  

On physical examination, the AP diameter of the veteran's 
chest wall was not increased.  There was a scar on the 
veteran's right posterior thorax, but with equal breath 
sounds bilaterally.  Harsh vesicular breath sounds were in 
evidence, but with no rhonchi, rales or crackles.  There was 
a surgical scar measuring about 23 centimeters in the midline 
over the veteran's abdomen, as well as a 7-centimeter scar on 
the right side of the abdomen where the veteran reportedly 
had a drain following his liver laceration.  The scar in the 
midline was slightly tender to palpation.  The veteran's 
liver edge was palpable below the right costal margin, with a 
total span of approximately 8 centimeters.  His spleen was 
not enlarged, and there was no evidence of free fluid in the 
abdomen.  The veteran's extremities displayed no edema, 
clubbing, or cyanosis, nor was there any evidence of palmar 
erythema or skin stigmata of chronic liver disease.  The 
veteran's chest X-ray was reported as normal, with no 
abnormalities of the bony thorax, cardiovascular silhouette, 
or lung fields.  Liver function tests were essentially 
normal, and liver and kidney microsomal antibodies were 
negative.  Pulmonary function tests reportedly showed a mild 
reduction in vital capacity which improved with 
bronchodilators.  There was a normal FEV-1 and FEF 25-
75 percent, which likewise improved with bronchodilators.  In 
the opinion of the examiner, the veteran displayed an 
essentially normal pulmonary function test.  The clinical 
impressions were history of right pneumothorax secondary to 
gunshot wound; history of liver laceration secondary to 
gunshot wounds, status post exploratory laparotomy; no liver 
function test or abnormalities at the present time; and 
history of back pain secondary to gunshot wound.  

In January 2000, an additional VA social and industrial 
survey was conducted.  At the time of that survey, the 
veteran stated that, since his discharge from the military, 
he had driven trucks, worked as a miner, and done mechanic 
work.  Reportedly, the veteran was currently employed as a 
bus driver.  The veteran stated that he had been employed 
with the same company for nine years, and believed that the 
quality of his work was good.  In the veteran's opinion, he 
had in the past experienced problems with employers, fellow 
employees, and supervisors, because he "did not take change 
very well."  

When questioned, the veteran stated that, while in Vietnam, 
he had seen men "being blown up" by land mines.  Reportedly, 
at one point, his plane was shot down, with the result that 
he and some other men were left lying in water "with blood 
all over them for a couple of days," trying to hide.  The 
veteran was very reluctant to talk about his Vietnam 
experiences, and his overall impression of Vietnam was that 
it was "a wet and nasty place to be in."  When questioned, 
the veteran denied ever having received treatment for 
psychiatric problems.  In the opinion of the examiner, the 
veteran was "very clearly uncomfortable" recalling his 
Vietnam experiences, and had suffered the residual effects of 
being "shot at and wounded" while in Vietnam.  Apparently, 
the veteran had attempted to put those events out of his 
mind.  However, it seemed clear that they continued to haunt 
him even at the present time.  Noted at the time of 
examination was that the veteran had trouble adjusting to new 
things and new ideas, as well as difficulty being around "a 
lot of people."  

On VA psychiatric examination, likewise conducted in January 
2000, it was noted that, at the time of a prior VA 
psychiatric examination, the veteran had not received a 
diagnosis of post-traumatic stress disorder.  Reportedly, at 
that time, the veteran denied any psychiatric complaints, and 
there were no symptoms of post-traumatic stress disorder.  
The veteran's mental status was found to be essentially 
normal, "the same as on current examination."

Speaking with the veteran, it was unclear why another 
psychiatric examination had been scheduled for him.  As 
previously reported, the veteran had no prior involvement in 
psychological treatment, nor any Vet Center involvement.  
When further questioned, the veteran stated that he had 
spoken with "a fellow in Juneau (Alaska)," who had suggested 
that, with his combat experience and war wounds, he should 
"have a post-traumatic stress disorder examination."  Other 
than that, the veteran was unsure as to why he had been 
rescheduled, and stated that he himself had not applied for 
post-traumatic stress disorder.

Speaking further with the veteran, it was noted that, while 
he had heard of post-traumatic stress disorder, he was not 
sure just what it was.  However, during the course of the 
psychiatric interview, the veteran gave considerably more 
mild symptoms of post-traumatic stress disorder than had 
previously been obtained.  Reportedly, over the years, there 
had been some extinguishing of symptoms.  In the opinion of 
the examiner, had he spoken with the veteran "15 or 20 years 
ago," he might very well have made a post-traumatic stress 
disorder diagnosis.  However, currently, it was "very 
marginal."  In terms of the veteran's employment, he did fit 
the pattern of post-traumatic stress disorder, showing 
frequent job changes up to his current job, which was by far 
the longest job he had ever held.  According to the veteran, 
one reason why he would change jobs was "conflicts" with his 
bosses.  Like many Vietnam veterans, he reportedly did not 
like authority "nagging over him," or telling him what to do.  

In terms of reexperiencing, the veteran stated that this 
problem was "infrequent" at the present time.  The veteran 
further commented that he had made an effort not to dwell on 
things, and would turn his attention elsewhere.  While he did 
dream, nightmares about Vietnam did not occur that 
frequently.  While at times, the veteran's sleep was very 
sound, on other occasions, in particular, when under stress, 
he seemed to be more restless.  Reportedly, troublesome 
dreams currently occurred on an infrequent basis, "every 
month or so."  The veteran denied problems with "trigger 
points," and stated that he was not bothered by Vietnamese or 
Orientals, or by any smells or odors, or "other things that 
were upsetting."  In terms of avoiding traumatic memories and 
emotional numbing, the veteran stated that he did not like to 
watch Vietnam films, and that, over the years, he had 
attempted to "put it aside" and not think about his Vietnam 
experiences.  In terms of startle reaction, the veteran rated 
himself as "probably somewhat over jumpy."  When further 
questioned, the veteran stated that he would often startle 
with loud noises, but did not "dive for cover," instead, just 
"flinching a little."  In summary, the veteran was "mildly 
positive" on a number of (post-traumatic stress disorder) 
symptoms.  Reportedly, the veteran had been more strongly 
positive years ago, and had gradually extinguished up to the 
present.  In the opinion of the examiner, while not currently 
exhibiting a formal diagnosis of mild post-traumatic stress 
disorder, the veteran was close to qualifying for a "mild 
level diagnosis."  

In correspondence of February 2000, the veteran's wife wrote 
that she disagreed with the conclusion that the time the 
veteran had spent in Vietnam did not have a "bad effect" on 
him and his relationships.  According to the veteran's wife, 
following his return from Vietnam, the veteran exhibited a 
very short temper, and was moody and defensive.  Reportedly, 
there were nights when he would awake "thrashing around and 
mumbling in his sleep with nightmares and dreams."  According 
to the veteran's wife, the veteran had been "changed forever" 
by his experiences in Vietnam.  

On VA fee-basis evaluation in late November 2000, the veteran 
stated that he was "concerned" regarding his elevated liver 
function tests and "an old gunshot wound."  Reportedly, the 
veteran had been experiencing mild pain in the area of his 
gunshot wound, which had gradually been getting a bit worse.  
Not only had the veteran's pain changed in pattern, but it 
was occurring a bit more frequently, and was a bit more 
noticeable.  According to the veteran, he had experienced 
elevated liver function tests intermittently over the past 
few years, and wished to be tested for hepatitis C.  

On physical examination, the veteran's right chest was 
unremarkable.  His lungs were clear to auscultation 
bilaterally, and there were no obvious palpable rib 
abnormalities.  No obvious tenderness was in evidence, and 
there was no hepatosplenomegaly or liver tenderness.  Chest 
X-rays were within normal limits, and showed no evidence of 
rib abnormalities.  The clinical assessment was intermittent 
right chest wall pain, possibly related to the veteran's 
previous surgery; and history of elevated liver function 
tests, though with normal liver function studies at present.  

In December 2000, a private psychiatric examination was 
accomplished.  At the time of examination, the veteran's 
history and complaints were recounted, with the veteran 
stating that he was "shot up pretty bad in Vietnam."  
Reportedly, the veteran began experiencing post-traumatic 
stress disorder-related autonomic arousal prior to leaving 
the military, with worsening symptoms following his 
resumption of civilian life.  According to the veteran, the 
sound of helicopters and gunshots produced "strong 
flashbacks," with the result that he had to give up hunting, 
a previous "major avocation."  The veteran stated that he 
could not tolerate images of injured people in magazines or 
on television, and had many distressing nightmares about 
combat.  The veteran further commented that he had become 
emotionally numb and distant from his wife and family, and 
abused alcohol.  According to the veteran, he experienced 
chronic difficulty sleeping, and often awakened at night to 
use the bathroom, following which he would "walk around in 
his house" in the dark looking out windows.  The veteran 
stated that he often carried a gun while doing this in the 
1970's, and now kept 3 or 4 guns around his bed.  When 
further questioned, the veteran described hypervigilance, in 
addition to trouble relaxing.  The veteran reported that he 
"used to startle easily," and that, while his violence had 
lessened following the achievement of sobriety in 1976, his 
post-traumatic stress disorder symptoms continued to 
fluctuate, and had worsened over the past 4 to 5 years.  

When questioned regarding previous psychiatric treatment, the 
veteran denied any involvement with a psychiatrist or mental 
health professionals.  Similarly denied was the taking of any 
psychotropic medications prescribed by a family physician.  

On mental status examination, the veteran was alert and well 
oriented.  While pleasant and cooperative, he exhibited a 
stiff controlled manner.  The veteran answered all questions 
in a straightforward fashion without encouragement.  Affect 
and mood were neutral, and there was no evidence of any mood 
disturbance or thought disorder, nor of hallucinations or 
delusions.  Cognition was grossly intact as evidenced by 
immediate, recent, and remote memory, as well as 
concentration, general fund of knowledge, and fairly concrete 
reasoning.  Judgment and insight were described as adequate.  
At the time of evaluation, the veteran denied both suicidal 
and homicidal ideation.  The veteran stated that his marriage 
had been stable over the past five years, and that, though he 
had often changed jobs, he usually found a new job quickly.  
Additionally noted was that the veteran had remained sober 
for 30 years without either professional treatment or "self-
help" groups.  The clinical impression was chronic post-
traumatic stress disorder.  Recommended at the time of 
examination was that the veteran enter an inpatient post-
traumatic stress disorder program at a VA hospital.  In the 
opinion of the examiner, though the veteran had been 
functioning better than during his first few years after 
Vietnam, he was still suffering "significant impairment."  

In correspondence of April 2001, the veteran was informed of 
the various provisions of the newly-enacted Veterans Claims 
Assistance Act, as those provisions affected his current 
claims.  The veteran was informed of the various requirements 
necessary to establish entitlement to service connection, as 
well as the requirements for increased evaluations.  The 
veteran was additionally informed that, under the Veterans 
Claims Assistance Act, the VA was required to make 
"reasonable efforts" to assist him in procuring the evidence 
necessary to support his claims.  More specifically, the VA 
would assist the veteran in obtaining such things as medical 
records, employment records, or records from other Federal 
agencies, as long as the veteran would provide the VA with 
enough information to request those records.  Finally, the 
veteran was informed that a copy of the correspondence was 
being sent to his accredited representative, and that, should 
he have any questions, he could contact either the RO, or his 
representative.  

During the course of a hearing before a traveling member of 
the Board in June 2001, the veteran's accredited 
representative stated that the veteran wished to withdraw 
from consideration the issue of entitlement to service 
connection for atopic dermatitis.  Additional testimony was 
offered in support of the veteran's claim for service 
connection for post-traumatic stress disorder, as well as for 
increased evaluations for his service-connected residuals of 
gunshot wounds to the right diaphragm and liver.  

Private outpatient treatment records dated in July 2001 show 
treatment at that time for the veteran's various psychiatric 
problems.  In early July 2001, the veteran was heard to 
complain of worsening insomnia, nightmares, flashbacks, 
irritability, and hypervigilance.  Mental status examination 
was remarkable for the same stiff, controlled manner which 
the veteran displayed on examination in early December 2000.  
The veteran appeared to working very hard to control his 
affect, though briefly, he appeared sad and tearful.  The 
veteran had difficulty controlling his mood, and was at least 
moderately, and perhaps severely, depressed.  Judgment and 
insight remained adequate, and he denied both suicidality and 
homicidality.  The pertinent diagnoses were depressive 
disorder, not otherwise specified versus developing major 
depression (moderate-severe); and worsening post-traumatic 
stress disorder.

In late July 2001, the veteran was described as somewhat more 
relaxed, though still stiffly controlling his expression.  
His mood was reportedly "a little better," and he continued 
to deny both suicidality and homicidality.  The clinical 
impression was unchanged from early July 2001.  During a 
visit in mid August 2001, the veteran's symptoms were noted 
to be improving in response to medication.  His mood was 
improving and the veteran displayed an increasingly relaxed 
manner.  The impressions included major depressive disorder, 
moderate to severe, and chronic PTSD.  

Current evidence of record is to the effect that, in addition 
to the veteran's residuals of a gunshot wound to the right 
diaphragm and liver, service connection is also in effect for 
a tender right thoracic spine scar, evaluated as 10 percent 
disabling; a tender right abdominal scar, evaluated as 10 
percent disabling; a gunshot wound to the right thoracic 
spine, evaluated as noncompensably disabling; and a gunshot 
wound to the right abdominal musculature, likewise evaluated 
as noncompensably disabling.  

Analysis

The veteran in this case seeks service connection for chronic 
post-traumatic stress disorder.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).  

Prior to March 7, 1997, governing regulations provided that 
service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2000).  
However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptomatology and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f) 
(effective March 7, 1997).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after a claim has been 
filed, but before administrative or judicial review has been 
completed, the version most favorable to the veteran applies 
unless Congress provided otherwise, or permitted the VA 
Secretary to do otherwise, and the Secretary did so.  Thus, 
although the version of § 3.304(f) in effect prior to March 
7, 1997 required a "clear diagnosis" of post-traumatic stress 
disorder, that was a correct statement at that time only as 
to an award of service connection for post-traumatic stress 
disorder.  The opinion of the United States Court of Appeals 
for Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 
128 (1997) required "medical evidence of a current 
disability" rather than a "clear diagnosis" in order to 
establish what was at that time a well-grounded post-
traumatic stress disorder claim.  However, as noted above, 
the regulation in question has since been amended, and the 
amended version, which has been made retroactively effective 
to March 7, 1997, no longer requires evidence of a "clear 
diagnosis" of post-traumatic stress disorder.  

In the present case, there can be no doubt that there exists 
"credible supporting evidence" that the veteran's claimed 
inservice stressor actually occurred.  In point of fact, 
while in service, the veteran sustained a documented gunshot 
wound, for which he was awarded the Purple Heart Medal.  
Current evidence of record is additionally to the effect that 
the veteran has been awarded the Combat Infantryman's Badge, 
as well as the Army Commendation Medal, and the Bronze Star 
Medal with "V" Device.  Accordingly, the Board's discussion 
must turn to whether, as a result of the aforementioned 
stressors, the veteran has developed a clinically-
identifiable post-traumatic stress disorder.  

In that regard, the Board observes that, on VA psychiatric 
examination in January 1998, no chronic psychiatric disorder 
was in evidence.  However, on subsequent VA psychiatric 
examination in January 2000, there were in evidence 
"considerably more mild symptoms of post-traumatic stress 
disorder" than previously noted.  In the opinion of the 
examiner, the veteran was "mildly positive" on a number of 
symptoms of post-traumatic stress disorder, and might very 
well have been "more strongly positive" in earlier years.  
While at the time of examination, the examiner was unable to 
make a "formal diagnosis" of mild post-traumatic stress 
disorder, it was felt that the veteran was "close to 
qualifying" for a mild level diagnosis.  

The Board observes that, as of the time of a recent private 
psychiatric examination in December 2000, the veteran 
complained of autonomic arousal prior to leaving the 
military, with worsening symptoms following discharge.  
According to the veteran, the sound of helicopters and 
gunshots produced "strong flashbacks," to the extent that he 
had found it necessary to give up hunting, one of his 
favorite activities.  The veteran reported that he had worked 
primarily as a truck driver or mechanic, but had been unable 
to hold a job for more than 6 to 12 months at a time.  
Additionally noted were chronic sleep difficulties, as well 
as hypervigilance, and an "easy" startle reaction.  The 
diagnosis noted was chronic post-traumatic stress disorder, 
with the veteran suffering from, in the opinion of the 
examiner, "significant impairment."  

The Board is somewhat puzzled as to how a veteran with no 
psychiatric history or disability whatsoever in January 1998, 
and insufficient symptomatology to warrant a "formal 
diagnosis" in January 2000, could develop "full-blown" post-
traumatic stress disorder only 11 months later.  Nonetheless, 
based on the evidence of record, it is clear that the 
veteran's inservice stressors are sufficient to support a 
diagnosis of post-traumatic stress disorder.  Under such 
circumstances, and given the veteran's current diagnosis of 
that disability, the Board is of the opinion that an award of 
service connection for post-traumatic stress disorder is in 
order, with resolution of reasonable doubt in the veteran's 
favor.  

Turning to the issues of increased evaluations for the 
veteran's service-connected residuals of gunshot wounds to 
the right diaphragm and liver, the Board notes that 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 U.S.C.A. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the case at hand, service connection and initial 
noncompensable evaluations for the veteran's service-
connected gunshot wounds to the right diaphragm and liver 
were made effective December 10, 1996, the date of receipt of 
the veteran's claim.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

In the present case, a review of the record discloses that, 
while in service, the veteran sustained a gunshot wound to 
his right chest, resulting in pulmonary contusion, 
pneumothorax, a laceration of the right hemidiaphragm, and 
laceration of the liver.  However, on VA medical examination 
in December 1997, the veteran gave no history of joint 
problems, or of any muscle problems "per se."  With the 
exception of certain scars for which the veteran is 
separately compensated, examination of his abdomen was 
essentially unremarkable.  While at the time of examination, 
the veteran's potassium level was somewhat low, a subsequent 
reevaluation revealed a midnormal potassium level of 4.0.  On 
subsequent VA fee-basis examination in January 2000, the 
veteran denied problems with coughing, expectoration, or 
wheezing, and similarly denied abdominal pain other than that 
attributable to the scars on his abdominal wall.  The veteran 
voiced no gastrointestinal complaints, and stated that he had 
experienced neither recurrent pneumonia nor bronchitis.  The 
veteran's AP diameter was not increased, and while some harsh 
vesicular breath sounds were present, pulmonary function 
testing was essentially within normal limits.  

The Board observes that, effective July 3, 1997, the 
schedular criteria for evaluation of service-connected muscle 
injuries underwent revision.  However, a review of the 
pertinent regulatory criteria reveals that these revisions 
entailed no real substantive change.  Under either the "old" 
or "amended" versions of the criteria governing muscle 
injuries, an increased evaluation for the residuals of injury 
to Muscle Group XXI requires documented evidence of moderate 
injury to that muscle group.  38 C.F.R. Part 4, Code 5321 
(2000).  An increased evaluation would likewise be in order 
were there to be demonstrated residuals of a traumatic chest 
wall defect, pneumothorax, or hernia productive of impaired 
pulmonary function, specifically, an FEV-1 of 71 to 80 
percent of predicted, or an FEV-1/FVC of 71 to 80 percent, or 
a DLCO (SB) of 66 to 80 percent of predicted.  38 C.F.R. 
Part 4, Code 6843 (2000).  However, as is clear from the 
above, the veteran currently exhibits neither evidence of 
damage to Muscle Group XXI, nor any impairment of pulmonary 
function.  Under such circumstances, the noncompensable 
evaluation currently in effect for the residuals of a gunshot 
wound to the right diaphragm with rib fracture and right lung 
pneumothorax is appropriate, and an increased rating is not 
warranted.  

Turning to the issue of an increased rating for the residuals 
of a gunshot wound to the liver, with liver laceration, the 
Board notes that, on all examinations subsequent to service, 
liver function studies have been essentially within normal 
limits.  A low potassium level noted on VA examination in 
December 1997 was subsequently reported as "midnormal" at 
4.0.  At no point subsequent to the veteran's discharge from 
service has he been shown to exhibit any residuals of his 
inservice liver injury, such as peritoneal adhesions.  See 
38 C.F.R. Part 4, Codes 7301, 7311 (2000).  In point of fact, 
as of the time of a recent VA fee-basis examination in mid-
January 2000, no liver function abnormalities were in 
evidence.  Under such circumstances, the Board is of the 
opinion that the noncompensable evaluation currently in 
effect for the veteran's service-connected residuals of a 
gunshot wound to the liver with liver laceration is 
appropriate, and that an increased rating is not warranted.  

In reaching the above determinations, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (Pub. L. No. 106-475, 
114 Stat. 2096 (2000)), and implementing VA regulations, as 
those provisions impact upon the adjudication of the 
veteran's current claims.  However, following a thorough 
review of the record, the Board is satisfied that the VA has 
met its "duty to assist" the veteran in the development of 
all facts pertinent to his claims.  This is to say that the 
VA has made all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims, 
including the scheduling of a VA examination or examinations.  
In point of fact, and as indicated above, the RO contacted 
the veteran in order that he might be made aware of the 
provisions of the Veterans Claims Assistance Act, 
specifically, the "notice" and duty to assist" requirements 
of that act.  Under such circumstances, no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him mandated by that legislation.  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  

An increased (compensable) evaluation for the residuals of a 
gunshot wound to the right diaphragm with rib fracture and 
right lung pneumothorax is denied.  

An increased (compensable) evaluation for the residuals of a 
gunshot wound to the liver with liver laceration is denied.  


REMAND

As regards the veteran's claims for increased evaluations for 
the service-connected residuals of a gunshot wound to the 
right abdominal musculature and the right thoracic spine, the 
Board observes that, in a rating decision of December 1998, 
the RO granted service connection (and respective 
noncompensable evaluations) for each of those disabilities.  
While in September 1999, the veteran voiced his disagreement 
with the aforementioned assignment of noncompensable 
evaluations for his service-connected residuals of gunshot 
wounds to the right thoracic spine and right abdominal 
musculature, the RO has yet to issue a Statement of the Case 
on those issues.  This must be accomplished prior to a final 
adjudication of the veteran's claims for increased 
evaluations for his service-connected residuals of a gunshot 
wound to the right thoracic spine, and right abdominal 
musculature.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As noted, since the filing of the veteran's current claims, 
there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  To implement the 
provisions of the Act, VA has promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act and implementing regulations redefine 
the obligations of the VA with respect to the duty to assist, 
and include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The provisions also eliminate the concept 
of a well-grounded claim, and supersede the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999) withdrawn sub. nom. 
Morton v. Gober, No. 96-1517 (U. S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment, and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In light of the aforementioned, the case is REMANDED for the 
following action:  


1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2000, the date of 
the veteran's most recent VA 
examinations, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  

2.  The veteran should then be afforded 
additional VA examinations by appropriate 
specialists in order to more accurately 
determine the current severity of his 
service-connected residuals of gunshot 
wounds to the right abdominal musculature 
and thoracic spine.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file and 
a separate copy of this REMAND must be 
made available to and reviewed by the 
examiner(s) prior to conduction and 
completion of the examination(s).  

3.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, and implementing VA regulations, is 
completed.  

4.  The RO should then issue a statement 
of the case (SOC) on the issues of 
entitlement to increased evaluations for 
the service-connected residuals of 
gunshot wounds to the right abdominal 
musculature and right thoracic spine.  
Accompanying that Statement of the Case 
should be a notice to the veteran of his 
appellate rights, and of the need to 
timely file a Substantive Appeal in order 
to perfect his claims.  The Statement of 
the Case must contain notice of all 
relevant actions taken on the veteran's 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues remaining on appeal.  

Following completion of the above actions, and perfection of 
the veteran's appeal as to the issues of increased 
evaluations for the residuals of gunshot wounds to the right 
abdominal musculature and right thoracic spine, the case 
should be returned to the Board for appellate review.  The 
purpose of this REMAND is to provide the veteran due process, 
and to comply with precedent decisions of the Court and 
recently enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals






